                         UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF IDAHO

  RAUL MENDEZ,
                                              Case No. 4:19-cv-00092-DCN
                     Plaintiff,
        vs.
                                              MEMORANDUM DECISION AND
  MOONRIDGE NEIGHBOORHOOD                     ORDER
  ASSOCIATION, INC.,
  DEVELOPMENT SERVICES, INC.,
  SHELLI DAYLONG, STEPHANIE
  CHAMBERLAIN, SHURI URQUIDI,
  and any other agents and employees of
  DEVELOPMENT SERVICES, INC.,
  JOHN HOXSEY as an individual and
  any other past and present board
  members of the MOONRIDGE
  NEIGHBORHOOD ASSOCIATION,
  INC.,

                     Defendants.


                                   I. INTRODUCTION

      Pending before the Court is Raul Mendez’s Motion for Reconsideration. Dkt. 25.

Having reviewed the record and briefs, the Court finds that the facts and legal arguments

are adequately presented. Accordingly, the Court finds that the decisional process would

not be significantly aided by oral argument, the Court will decide the motions without oral

argument. Dist. Idaho Loc. Civ. R. 7.1(d)(1)(B). Based on the following, the Court finds

good cause to DENY Mendez’s Motion for Reconsideration.




MEMORANDUM DECISION AND ORDER - 1
                                  II. BACKGROUND

       The Court’s previous decision (Dkt. 24), which granted the defendants’ Motion to

Dismiss and remanded the case back to state court for lack of subject-matter jurisdiction,

thoroughly reviewed the factual background of this case. That factual background is hereby

incorporated by reference.

       Subsequent to the Court’s remand, Mendez filed the instant motion on December

20, 2019. In this motion, Mendez argues that the Court does have subject matter jurisdiction

because the defendants violated federal law, specifically the Fair Debt Collection Practices

Act (“FDCPA”), and that a small procedural matter—Mendez labeling his allegations as a

“counter-complaint” rather than a “complaint”—should not stand in the way of his claims.

       Soon thereafter, on December 23, 2019, Mendez filed a separate Complaint, Case

No. 1:19-cv-00507-DCN. This Complaint essentially copies Mendez’s counterclaims in

this case, namely that the same defendants as the ones in this case violated the FDCPA

when they attempted to collect certain HOA fees and fines.

                               III. LEGAL STANDARD

       It is true that “neither the Federal Rules of Civil Procedure nor the Local Rules

provide for a motion to reconsider.” Magnus Pac. Corp. v. Advanced Explosives

Demolition, Inc., 2014 WL 3533622, at *1 (D. Idaho July 15, 2014). Nevertheless, the

Ninth Circuit has instructed that courts should treat motions to reconsider “as motions to

alter or amend under Federal Rule of Civil Procedure 59(e).” Id. (citing Sierra On–Line,

Inc. v. Phoenix Software, Inc., 739 F.2d 1415, 1419 (9th Cir. 1984)). “While Rule 59(e)

permits a district court to reconsider and amend a previous order, the rule offers an


MEMORANDUM DECISION AND ORDER - 2
‘extraordinary remedy, to be used sparingly in the interests of finality and conservation of

judicial resources.’” Carroll v. Nakatani, 342 F.3d 934, 945 (9th Cir. 2003) (quoting 12

James Wm. Moore et al., Moore's Federal Practice § 59.30[4] (3d ed. 2000)). Accordingly,

a district court should only grant a motion for reconsideration if (1) it “is presented with

newly discovered evidence,” (2) it “committed clear error,” or (3) “there is an intervening

change in the controlling law.” Id. (citation omitted). “A Rule 59(e) motion may not be

used to raise arguments or present evidence for the first time when they could reasonably

have been raised earlier in the litigation.” Id. “Whether or not to grant reconsideration is

committed to the sound discretion of the court.” See Navajo Nation v. Confederated Tribes

& Bands of the Yakama Indian Nation, 331 F.3d 1041, 1046 (9th Cir. 2003) (citing Kona

Enter., Inc. v. Estate of Bishop, 229 F.3d 877, 883 (9th Cir. 2000)).

                                    IV. DISCUSSION

       Here, it appears Mendez is arguing that the Court committed a clear error. In large

part, Mendez reargues the same points that he argued in his Motion to Dismiss; that he has

a right to certain financial information in the defendants’ possession, that small claims

court is not proper because it lacks discovery and formal pleading, and that this Court may

exercise jurisdiction over the case under 28 U.S.C. § 1331. However, Mendez “also

understands that . . . the U.S. Supreme Court has held [decisions on removals] [have] to be

based on the well pleaded complaint [rule].” Dkt. 29, at 7.

       These substantive arguments are still unpersuasive and do not rise to the level

needed for the Court to grant a motion for reconsideration. The Court’s previous decision

was not a substantive one, but a procedural one, and Mendez has nor argued that the Court


MEMORANDUM DECISION AND ORDER - 3
made a clear procedural error. Although Mendez again argues that substantively the Court

has jurisdiction, he concedes that the Supreme Court has provided authority supporting the

Court’s previous decision.

       Even if the Court did reconsider its previous decision, Mendez has not provided any

authority that supports his position that the Court may look at his counterclaims in

determining its jurisdiction in a removal action. Without opposing authority, the Court’s

previous decision is plainly correct; a federal court must base its jurisdiction in a removal

off the facts and allegations contained in the underlying complaint, not in an answer or a

counter-complaint. Caterpillar Inc. v. Williams, 482 U.S. 386, 393 (1987) (“[F]ederal

jurisdiction exists only when a federal question is presented on the face of the plaintiff’s

properly pleaded complaint.”); Holmes Group, Inc. v. Vornado Air Circulation Sys., Inc.,

535 U.S. 826, 830 (2002) (“Moreover, we have declined to adopt proposals that the answer

as well as the complaint . . . be consulted before a determination [is] made whether the case

‘arises under’ federal law.”). As such, Mendez’s Motion for Reconsideration is DENIED.

       Notwithstanding, “Mendez believes that the solution is for him to file a complaint

directly in federal court as an actual complaint rather than a ‘removal/counterclaim.’” Dkt.

29, at 7. Mendez put this belief into practice on December 23, 2019, by filing a separate

complaint. As the Court never dismissed any of Mendez’s counterclaims at any time in this

case, filing this complaint is certainly within his rights. However, the merits of Mendez’s

Complaint in Case No. 1:19-cv-00507-DCN will not be addressed here but will be

addressed in that case.




MEMORANDUM DECISION AND ORDER - 4
                                V. ORDER

IT IS HEREBY ORDERED THAT:

    1. Mendez’s Motion for Reconsideration is DENIED.


                                         DATED: February 11, 2020


                                         _________________________
                                         David C. Nye
                                         Chief U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 5
